DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-18, 21-27, 29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2008/0260059).
Regarding claim 1, Pan discloses a method of wireless communication (Fig. 2) comprising:
transmitting, by a wireless communication device, a first message indicating a precoding matrix identifier, the precoding matrix identifier configured to identify a particular precoding matrix for precoding by another wireless communication device for at least one future transmission (Paragraph 59: "A WTRU or a receiver 211 transmits a PMI or antenna weights to an eNodeB or transmitter 213, denoted as PMI_j (having Y bits) 215.", Paragraph 36: “Receiver 120 comprises a receiver 128, a precoding information generator 124, a channel estimator 130, a demodulator/processor 126 and a precoding validation message to precoding information converter 138. As disclosed in greater detail hereinafter, receiver 120 comprising receiver 128, receives a and
receiving, by the wireless communication device, a second message indicating information about whether the particular precoding matrix was or will be used for the at least one future transmission (Paragraph 59: "To inform the WTRU or receiver of currently used precoding matrix or antenna weights at the eNodeB, the eNodeB sends a validation message back to the WTRU or receiver, denoted as PMI_k (Y bits) 217. When the eNodeB and the WTRU use the same preceding matrix or antenna weights, the eNodeB sends only a PMI indicator, PMII_IND (1 bit) 217, indicating that the precoding matrix or the antenna weights are identical, instead of sending the entire PMI or antenna weights bits."; Paragraph 36: "Receiver 120 also receives precoding validation message from precoding validation message generator 136 of transmitter 110 and detects and decodes the precoding validation message and translates the precoding validation message to precoding information using the precoding validation message to precoding information converter 138. The precoding information at the output of precoding validation message to precoding information converter 138 is fed to demodulator/processor 126 for MIMO data detection, decoding and processing.").
Regarding claim 2, Pan discloses wherein the information comprises precoding matrix identifier (PMI) confirmation information and is configured to indicate that a previously identified particular precoding matrix was either used or not used in the precoding of a particular transmission of the at least one future transmission by the other wireless communication device (Table 2B; Paragraph 59-61: "To inform the WTRU or receiver of currently used precoding matrix or antenna weights at the eNodeB, the eNodeB sends a validation message back to the WTRU or receiver, denoted as PMI_k (Y bits) 217. When the eNodeB and the WTRU use the same preceding matrix or antenna weights, the eNodeB sends only a PMI indicator, PMI_IND (1 bit) 217, indicating that the precoding matrix or the antenna weights are identical, instead of sending the entire PMI or antenna weights bits. This signaling scheme significantly reduces the signaling overhead and is summarized as follows: When PMI indicator, the PMI or antenna weight indicator is set at 1, it indicates a negative confirmation message and that PMI or antenna weights used at the eNodeB and the WTRU are not identical. This usually occurs in the event of feedback error or the eNodeB override the WIRU's feedback. When PMI indicator, the PMI or antenna weight indicator is set at 0, it indicates a positive confirmation message and that PMI or antenna weights used at the eNodeB and the WTRU are identical. This usually occurs in the event of no feedback error and the eNodeB does not override the WTRU's feedback. This scheme is summarized in Tables 2A and 2B. The PMI indicator is denoted by PMI_IND.'). 
Regarding claim 3, Pan discloses wherein the information is further configured to indicate that the particular precoding matrix should be used for post processing of a particular transmission by the wireless communication device, and further comprising performing post processing of the particular transmission based on the information (Paragraph 36: "Receiver 120 also receives precoding validation message from precoding validation message generator 136 of transmitter 110 and detects and decodes the precoding validation message and translates the precoding validation message to precoding information using the precoding validation message to precoding information converter 138. The precoding information at the output of precoding 
Regarding claim 5, Pan discloses wherein the post processing includes channel estimation procedures, time averaging procedures, or a combination thereof (Paragraph 36: "As disclosed in greater detail hereinafter, receiver 120 comprising receiver 128, receives a transmitted OFDM block from transmitter 110, performs channel estimation by channel estimator 130, generates precoding information using the precoding information generator 124 for generating the precoding feedback signal that is then sent via antennas 127.".).
Regarding claim 6, Pan discloses, wherein the information comprises a one bit identifier configured to indicate that the particular precoding matrix was either used or not used in precoding of a particular transmission by the other wireless communication device (Table 5; Paragraph 69:” Yet another implementation is by use of a default precoding message instead of sending indication message or PMIs. The signaling can be done in another way wherein there is no feedback error and no override, eNodeB, TX sends only PMI_IND (positive-confirmation message) to WTRU or RX in which PMI_IND confirms that eNodeB uses the same precoding information fed back from WTRU. In case of feedback error or PMI override, eNodeB or TX sends PMI_IND (negative-confirmation message) to WTRU in which PMI_IND informs WTRU to use default or pre-determined precoding indication message or information. Therefore only PMI_IND containing confirmation message is sent while indication message or PMI(s) are not sent in any case. This scheme is summarized in Table 5.").
Regarding claim 7, Pan discloses wherein the information comprises a second precoding matrix identifier configured to indicate a second precoding matrix for precoding, wherein the second precoding matrix is different from the particular precoding matrix, and wherein the second precoding matrix was used in precoding of a particular transmission by the other wireless communication device (Table 2B; Fig. 2: (PMI_k); It is noted that according to Table 2B, in case of a negative confirmation message, a single PMI indicating the precoder used at the eNB is signaled to the UE.).
Regarding claim 8, Pan discloses wherein the information comprises second precoding matrix data, the second precoding matrix data indicates a plurality of matrix values for a second precoding matrix that is different from the particular precoding matrix (Table 3; Fig. 3A (PMI_k1, PMI_k2, .. PMI_KN); Paragraph 63: "To inform the WTRU 311 of currently used precoding matrices or antenna weights at the eNodeB 313, the eNodeB sends validation message 317 back to the WTRU, denoted as PMI_k1, PMI_k2, ..., PMI_KN which corresponds to precoding feedback PMI_j1, PMI_j2, ..., PMI_jN respectively. When the eNodeB 313 and the WTRU 311 use the same precoding matrices or same sets of antenna weights for all the sub-bands, (i.e., PMI_j1=PMI_k1, PMI_j2=PMI_k2, ..., PMI_jN=PMI_KN), the eNodeB 313 sends only a PMI indicator (1 bit) indicating that the PMIs are identical, instead of sending all the PMs or all sets of antenna weights bits back to the WTRU 311.").
Regarding claim 10, Pan discloses wherein the information is further configured to indicate that a reference precoding matrix is to be used for post processing by the wireless communication device, and further comprising performing post processing for the at least one future transmission based on the reference precoding matrix (Paragraph 69: "Yet another implementation is by use of a default precoding message instead of sending indication message or PMIs. The signaling can be done in another way wherein there is no feedback error and no override, eNodeB, TX sends only PMI_IND (positive-confirmation message) to WTRU or RX in 
Regarding claim 11, the functional limitations are rejected for similar reasons set forth in rejecting claim 1 above. Pan additionally discloses an apparatus configured for wireless communication (Figure 1A, WTRU 111), the apparatus comprising at least one processor (Figure 1A, processor of WTRU) and a memory coupled to the at least one processor (Paragraph 108, program, software, or firmware stored in memory for executing by the processor).
Regarding claim 12, Pan discloses wherein the at least one processor is further configured: to receive, by the wireless communication device, a particular transmission of the at least one future transmission, wherein the particular transmission is a single user multi-input multi-output (GU MIMO) communication
Regarding claim 13, Pan discloses wherein the first message comprises a control message, and wherein the control message comprises a channel state frequency (CSF) report, a radio resource control (RRC) message, or uplink control information (UCI) (Abstract, Paragraphs 19, 63, 64, WTRU sends PMI to eNodeB. PMI is control information that is inherently sent as UCI from WTRU to eNodeB).
Regarding claim 14, Pan discloses wherein the second message comprises a control message, and wherein the control message comprises a RRC message or DCI (Fig. 9; Fig. 10; Paragraph 89: "FIG. 9 shows that PMI validation signaling is attached to a control signaling. Fig. 10 shows that PMI validation signaling is inserted in a control signaling [inherently DCI] when transmitted from eNodeB to WTRU.").
Regarding claim 15, Pan discloses wherein the at least one processor is further configured to receive, by the wireless communication device, a particular transmission of the at least one further transmission, wherein the second message is received separate from the particular transmission and was precoded based on the particular precoding matrix (Abstract, Paragraph 90, PMI validation message signaled by control signaling or use of a dedicated reference signal).
Regarding claim 16, Pan discloses wherein the particular transmission comprises a data transmission, and wherein the data transmission comprises a PDSCH, a CSI-RS, a PUSCH, or a SRS (Paragraphs 4, 34, E-UTRA signaling which inherently comprises PDSCH for downlink and PUSCH for uplink).
Regarding claim 17, Pan discloses wherein the second message is received with data that has been precoded based on the particular precoding matrix 
Regarding claim 18, Pan discloses the at least one processor is further configured to receive, by the wireless communication device, a third message indicating a second precoding matrix identifier, the second precoding matrix identifier configured to identify a second particular precoding matrix for precoding by the wireless communication device for at least one second future transmission (Paragraph 59: "To inform the WTRU or receiver of currently used precoding matrix or antenna weights at the eNodeB, the eNodeB sends a validation message back to the WTRU or receiver, denoted as PMI_k (Y bits) 217. When the eNodeB and the WTRU use the same preceding matrix or antenna weights, the eNodeB sends only a PMI indicator, PMII_IND (1 bit) 217, indicating that the precoding matrix or the antenna weights are identical, instead of sending the entire PMI or antenna weights bits."; Paragraph 36: "Receiver 120 also receives precoding validation message from precoding validation message generator 136 of transmitter 110 and detects and decodes the precoding validation message and translates the precoding validation message to precoding information using the precoding validation message to precoding information converter 138. The precoding information at the output of precoding validation message to precoding information converter 138 is fed to demodulator/processor 126 for MIMO data detection, decoding and processing."); to determine, by the wireless communication device, whether to use the second particular precoding matrix for a second particular transmission; to process, by the wireless communication device, second data based on the second particular planned precoding matrix to generate processed second data; to transmit, by the wireless communication device, a fourth message indicating second information about whether the second particular precoding matrix will be used for a second transmission; and to transmit, by the wireless communication device, the second transmission based on the processed second data, wherein the information indicates that the particular planned precoding matrix was used to generate the second transmission and that post processing should be performed by the other wireless communication device
Regarding claim 21, Pan discloses a method of wireless communication (Fig. 2) comprising:
receiving, by a wireless communication device, a first message indicating a precoding matrix identifier, the precoding matrix identifier configured to identify a particular precoding matrix for precoding by the wireless communication device for at least one future transmission (Paragraph 59: "A WTRU or a receiver 211 transmits a PMI or antenna weights to an eNodeB or transmitter 213, denoted as PMI_j (having Y bits) 215.", Paragraph 36: “Receiver 120 comprises a receiver 128, a precoding information generator 124, a channel estimator 130, a demodulator/processor 126 and a precoding validation message to precoding information converter 138. As disclosed in greater detail hereinafter, receiver 120 comprising receiver 128, receives a transmitted OFDM block from transmitter 110, performs channel estimation by channel estimator 130, generates precoding information using the precoding information generator 124 for generating the precoding feedback signal that is sent via antennas 127.”); and
transmitting, by the wireless communication device, a second message indicating information about whether the particular precoding matrix was or will be used for precoding the at least one future transmission (Paragraph 59: "To inform the WTRU or receiver of currently used precoding matrix or antenna weights at the eNodeB, the eNodeB sends a validation message back to the WTRU or receiver, denoted as PMI_k (Y bits) 217. When the eNodeB and the WTRU use the same preceding matrix or antenna weights, the eNodeB sends only a PMI indicator, PMII_IND (1 bit) 217, indicating that the precoding matrix or the antenna weights are identical, instead of sending the entire PMI or antenna weights bits."; Paragraph 36: "Receiver 120 also receives precoding 
Regarding claim 22, Pan discloses performing the precoding for the at least one future transmission based on the information indicated by the second message
Regarding claim 23, Pan discloses performing the precoding for the at least one further transmission based on the precoding matrix identifier and the information indicated by the second message (Paragraph 35: "The output of precoding information determiner 114 is used by precoding processor 116 and transmitter 110 when transmitting a data transmission, for example, an orthogonal frequency division multiplexing (OFDM) symbols, to a receiver 120.", Paragraph 99: "A WTRU or a receiver 211 transmits a PMI or antenna weights to an eNodeB or transmitter 213, denoted as PMI_j (having Y bits) 215. To inform the WTRU or receiver of currently used precoding matrix or antenna weights at the eNodeB, the eNodeB sends a validation message back to the WTRU or receiver, denoted as PMI_k (Y bits) 217. When the eNodeB and the WTRU use the same preceding matrix or antenna weights, the eNodeB sends only a PMI indicator, PMI_IND (1 bit) 217, indicating that the precoding matrix or the antenna weights are identical, instead of sending the entire PMI or antenna weights bits.", It is noted that according to Pan the base station receives a precoder indication from the WTRU and decides whether to use suggested precoder or to overwrite the suggested precoder with a different precoder. In any case the base station indicates the precoder used to precode the data transmission to the UE and as such the precoding depends on the suggested precoder of the WTRU and the precoder chosen by the base station and indicated to the WTRU.).
Regarding claim 24, Pan discloses determining, by the wireless communication device, whether to use the particular planned precoding matrix for a particular transmission; processing, by the wireless communication device, first data based on the particular planned precoding matrix to generate processed first data; and transmitting, by the wireless communication device, a first transmission based on the processed first data, wherein the information indicates that the particular planned precoding matrix was used to generate the first transmission and that post processing should be performed by a receiving device (Table 2B; Fig. 2; Paragraph 59-61: "A WTRU or a receiver 211 transmits a PMI or antenna weights to an eNodeB or transmitter 213, denoted as PMI_j (having Y bits) 215. To inform the WTRU or receiver of currently used precoding matrix or antenna weights at the eNodeB, the eNodeB sends a validation message back to the WTRU or receiver, denoted as PMI_k (Y bits) 217. When the eNodeB and the WTRU use the same preceding matrix or antenna weights, the eNodeB sends only a PMI indicator, PMII_IND (1 bit) 217, indicating that the precoding matrix or the antenna weights are identical, instead of sending the entire PMI or antenna weights bits. This signaling scheme significantly reduces the signaling overhead and is summarized as follows: When PMI indicator, the PMI or antenna weight indicator is set at 0, it indicates a positive confirmation message and that PMI or antenna weights used at the eNodeB and the WTRUare identical. This usually occurs in the event of no feedback error and the eNodeB does not override the WTRU's feedback. This scheme is summarized in Tables 2A and 2B. The PMI indicator is denoted by PMI_IND.", Paragraph 36: "Receiver 120 also receives precoding validation message from precoding validation message generator 136 of transmitter 110 and detects and decodes the precoding validation message and translates the precoding validation message to precoding information using the precoding validation message to precoding information converter 138. The precoding information at the output of precoding validation message to precoding information converter 138 is fed to demodulator/ processor 126 for MIMO data detection, decoding and processing."; it is noted that the mere transmission of data can be interpreted as an indication that post processing should be performed by the other device.).
Regarding claim 25, the claim is rejected for similar reasons set forth in rejecting claims 4 and 18 above.
Regarding claim 26, the functional limitations are rejected for similar reasons set forth in rejecting claim 21. Pan additionally discloses an apparatus configured for wireless transmission (Figure 1A, Node B 113), the apparatus comprising at least one processor (Figure 1A, processor of Node B) and a memory coupled to the at least one processor (Paragraph 108, program, software, or firmware stored in memory for executing by the processor).
Regarding claim 27, Pan discloses wherein the at least one processor is further configured: to determine, by the wireless communication device, whether to use the particular planned precoding matrix for a particular transmission; to process, by the wireless communication device, first data based on a second precoding matrix to generate processed first data, the second precoding matrix different from the particular planned precoding matrix; and to transmit, by the wireless communication device, a first transmission based on the processed first data, wherein the information indicates that the particular planned precoding matrix was not used to generate the first transmission (Table 2B; Fig. 2; Paragraph 59-61: "A WTRU or a receiver 211 transmits a PMI or antenna weights to an eNodeB or transmitter 213, denoted as PMI_j (having Y bits) 215. To inform the WTRU or receiver of currently used precoding matrix or antenna weights at the eNodeB, the eNodeB sends a validation message back to the WTRU or receiver, denoted as PMI_k (Y bits) 217. When the eNodeB and the WTRU use the same preceding matrix or antenna weights, the eNodeB sends only a PMI indicator, PMI_IND (1 bit) 217, indicating that the precoding matrix or the antenna weights are identical, instead of sending the entire PMI or antenna weights bits. This signaling scheme significantly reduces the signaling overhead and is summarized as follows: When PMI indicator, the PMI or antenna weight indicator is set at 1, it indicates a negative confirmation message and that PMI or antenna weights used at the eNodeB and the WTRU are not identical. This usually occurs in the event 
Regarding claim 29, Pan discloses wherein the information is further configured to indicate that a reference PMI is to be used for post processing by a receiving device (Paragraph 69: "Yet another implementation is by use of a default precoding message instead of sending indication message or PMIs. The signaling can be done in another way wherein there is no feedback error and no override, eNodeB, TX sends only PMI_IND (positive-confirmation message) to WTRU or RX in which PMI_IND confirms that eNodeB uses the same precoding information fed back from WTRU. In case of feedback error or PMI override, eNodeB or TX sends PMI_IND (negative-confirmation message) to WTRU in which PMI_IND informs WTRU to use default or predetermined precoding indication message or information. Therefore only PMI_IND containing confirmation message is sent while indication message or PMI(s) are not sent in any case. This scheme is summarized in Table 5.". It is noted that using a default or predetermined precoding information implies to use a default or predetermined precoder.).
Regarding claim 30, Pan discloses wherein the information comprises a second precoding matrix identifier or matrix (Table 2B; Fig. 2: (PMI_k); It is noted that according to Table 2B, in case of a negative confirmation message, a single PMI indicating the precoder used at the eNB is signaled to the UE.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 3 above, and further in view of Gupta et al. (US 2009/0232510).
Regarding claim 4, Pan discloses the claimed invention above but does not specifically disclose the following limitations found in Gupta et al.: wherein the post processing includes digital post distortion (DPoD) (Gupta et al., Paragraphs 107, 109, 111, 147, 148, see digital post-distorter and post-distortion as part of further digital processing of an analog signal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pan with the teachings of Gupta et al. in order to correct distortion in a signal (Gupta et al., Paragraph 109).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claim 11 above, and further in view of Alina et al. Song et al. (US 2021/0067215).
Regarding claim 19, Pan discloses the claimed invention above does not specifically disclose the following limitations found in Song et al.: wherein the at least one processor is further configured to retrieve, by the wireless communication device, matrix values from a precoding matrix table based on the information; to estimate, by the wireless communication device, transmission non-linear interference for a particular transmission based on the matrix values to generate an estimated non-linearity value; and to process, by the wireless communication device, the particular transmission based on the estimated non-linearity value to correct for non-linear distortion (Song et al., Paragraphs 78-86, non-linear estimation using DMRS and usage of the estimation to demodulate data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pan with the teachings of Song et al. in order to correctly demodulate data (Song et al., Paragraph 47).
Regarding claim 20, Song et al. disclose wherein the at least one processor is further configured to estimate, by the wireless communication device, non-linear distorting caused by transmitter side precoding based on the precoding matrix and a pilot signal, wherein the pilot signal includes a TRS, a DMRS or both (Paragraphs 78-86, non-linear estimation using DMRS and usage of the estimation to demodulate data).


Allowable Subject Matter
Claims 9 and 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 9 and 28, the prior art does not teach or adequately suggest that the information indicates that no digital post distortion is to be performed for the future transmission or that no post processing is to be performed.

Conclusion
385Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

February 4, 2022